DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 and 12/18/2020 have been considered as well as the Relevant Prior Art Initiative notice of imported citations submitted on 6/18/2020, and accordingly they are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 114-128 and 130-133 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aouad (US 9138693.)

Aouad discloses in claim 114: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    743
    1126
    media_image1.png
    Greyscale

A system (figure 1) comprising: (a) a mixing chamber (mixing chamber 70 Col 2 ln 55-60); (b) an automated solution dispenser (at 300, 325, 350 and 375) that directs at least one solid (via 20, as mixed into the solution via 70) selected from a plurality of solids (solid reagents held in the chambers 10) and at least one liquid (via 130 or 150) selected from a plurality of liquids (id) to the mixing chamber (at least the concentrated solution via spay nozzles is combined with the solid reagent, and then at least the liquid reagent reservoirs are combined with the contrite in the mixing chamber 70); (c) one or more containers (solution receptacles 200); (d) a bottle handling sub-system (375), wherein the battle[/bottle] handling sub-system is configured to manipulate the one or more containers (for dispensing, Col 9 ln 40-50); (e) a sensor (110/140 Col 13 ln 20-Col 14 ln 10 as probe/sensor/detector/volume/solution property measurement) configured to measure a characteristic of a liquid, a gas, a solution, or any combination thereof in the mixing chamber (as indicated), wherein the characteristic comprises a safety value or regulation (the preceding id); and (ii) direct dispensing of least a portion of the liquid, the gas, the solution, or any combination thereof from the mixing chamber based in part on the result of (i) (Col 14 ln 9-28.)  

Aouad discloses 115: The system of claim 114, wherein the measured characteristic is measured over time (as the mixing chamber is filled or dispensed or mixed as is necessarily the case.) 

Aouad discloses 116: The system of claim 114, wherein the measured characteristic comprises (the following an alternative grouping under MPEP 2131) a volume (volume setting of 140), a concentration, a ratio (chemical compositions of 110), a time, or any combination thereof. 

Aouad discloses 117:  The system of claim 114, wherein the system forms a solution having a target characteristic, and wherein the reference (the reference setting amount stored in the controller 220 that necessarily compared to the readings from the sensors/probes/monitors 110 or 140, as discussed in Col 13 ln 20 - Col 14 ln 10) comprises the target characteristic (id) of the solution. 

Aouad discloses 118:  The system of claim 114, wherein the reference comprises a safety value or a regulation (the sensors may detect the solution properties are outside of the predetermined range and send a warning to the user, Col 14 ln 1-4, where the range level amounts to a not to exceed safety value.)  

Aouad discloses 119:  The system of claim 114, wherein the controller receives the reference from a user (as stored via the processor 220 and via the input from the user input devices such as the keyboard, mice, display and printers, Col 14 ln 53-67; Col 15 ln 26-56; where the stored and predefined range or limits are provided by the user during either programing of the automation, or via the keyboard.)  

Aouad discloses 120:  The system of claim 114, wherein the controller receives the reference from a database (the data files act as a database for selections of the reagents and/or solution volumes for preparation of the final solution, Col 15 ln 36-41.) 

Aouad discloses 121:  The system of claim 120, wherein the system comprises the database (as discussed above.)  

Aouad discloses 122:  The system of claim 114, wherein the sensor comprises a waste sensor (i.e. for example, the sensor can be a camera, Col 13 ln 37-40, where the solution can be observed during preparation to detect undissolved solids or other visual abnormalities (i.e. waste.)) 

Aouad discloses 123: The system of claim 114, wherein the sensor comprises a plurality of sensors (Col 13 ln 20-40 lists more than one sensor.) 

Aouad discloses 124:  The system of claim 114, wherein the sensor comprises a weight sensor, a pressure sensor, an optical sensor, an ultrasonic sensor, an infrared sensor, a barcode sensor, an apriltag sensor, a material composition sensor (chemical composition sensor Col 13 ln 34), or any combination thereof (the preceding considered an alternative grouping under MPEP 2131.)  

Aouad discloses 125:  The system of claim 114, wherein the dispensing is from the mixing chamber to a drain (90 is a drain for dispensing of the mixing chamber) that is in fluidic communication with the system. 

Aouad discloses 126:  The system of claim 114, wherein the dispensing is from the mixing chamber to a container (either the manifold container of 170 or the containers 200 disposed below the manifold) positioned at the dispensing position. 

Aouad discloses 127:  The system of claim 114, wherein the dispensing comprises adding a buffer (Claim 5 of Aouad) to the liquid, the gas, the solution or combination thereof. 

Aouad discloses 128:  The system of claim 127, wherein the buffer comprises an acidic buffer or a basic buffer (id). 

Aouad discloses 130:  The system of claim 114, wherein the system forms a solution having a target characteristic, and wherein the sensor is configured to measure the target characteristic of the solution (Col 18 ln 42-47, where the solution having the corrected concentration and properties is target for accurate volume and solution concentration by the sensors/measuring/dispensing system.)  

Aouad discloses 131:  The system of claim 130, wherein the solution comprises at least three target characteristics (Ph, solubility, salinity, conductivity, chemical composition, Col 13 ln 33-35.) 

Aouad discloses 132:  The system of claim 130, wherein the target characteristic comprises: pH, temperature, chemical composition, weight, conductivity, turbidity, density, capacitance, viscosity, or any combination thereof (Ph, solubility, salinity, conductivity, chemical composition, Col 13 ln 33-35, the preceding considered an alternative grouping under MPEP 2131 based on the alternative “or” language). 

Aouad discloses 133:  The system of claim 130, wherein the target characteristic corresponds to specifications for solution preparation (the predetermined values of the solution to be mixed and dispensed as held in the computer memory for solution production.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aouad as applied to claims 114 above, and further in view of Lucchese (US WO 2010/015925).

Aouad discloses 129:  The system of claim 114, but does not explicitly disclose:  the controller directs the bottle handling sub-system to manipulate a subset of the one or more containers to a dispensing position based in part the result of (i); Although Lucchese teaches: using a controller (Control unit 15 page 7 ln 20) directs the bottle handling sub-system to manipulate a subset of the one or more containers to a dispensing position based in part the result of (a dispensing operation…page 7 ln 29- page 8 ln 6, for the purpose of automating the positioning of the bottles below the outlets 20 for batch filling of the dispensed liquid.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Aouad with a bottle handling sub-system operable via the controller as taught in Lucchese to direct the bottle handling sub-system to manipulate a subset of the one or more containers of Aouad to a dispensing position based in part the result of a dispensing . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753